Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-16 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 11, 2019 and June 02, 2020 have been received and considered by the examiner.

Drawings
The drawings are objected to because Figure 2 of the drawings discloses an “OINNER DRIVE STATION 50”. It appears this should read “INNER DRIVE STATION 50”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites the limitation: “the cantilevered support flange composed of a singular, unitary extruded, roll formed and/or stamped structure” in lines 2-3. The specification fails to provide description or guidance to one of ordinary skill in the art as to how this flange is formed from extrusion and roll forming and stamping all at the same time.  These appear to be mutually exclusive methods of production. When using the term and/or, the specification must provide adequate support for both the “and” term and the “or” term.  It is suggested that changing the term “and/or” to just “or” will correct this problem.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the claim language “the bottom tier” in lines 2-3. However, this limitation lacks antecedent basis. For examination purposes, “the bottom tier” has been construed as “a bottom tier”. 
Claim 5 recites the claim language “the guide rim section is configured to fasten the guide strip to the guide rim section” in lines 1-2. However, this limitation lacks antecedent basis. For examination purposes, “the guide rim section is configured to fasten the guide strip to the guide rim section” has been construed as “a guide rim section is configured to fasten a guide strip to the guide rim section.
Regarding claim 16, the scope of the claim is unclear from the phrase: “the cantilevered support flange composed of a singular, unitary extruded, roll formed and/or stamped structure”, because it is not understood how this flange is formed from extrusion and roll forming and stamping all at the same time, as these appear to be mutually exclusive methods of production.  When using the term and/or, the claim must make sense for both the “and” term and the “or” term.  It is suggested that changing the term “and/or” to just “or” will correct this problem, and for purposes of applying prior art the claim will be interpreted as the broader “or” alternatives.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsson (US 4,899,871 A).
Regarding claim 1, Olsson teaches (Fig. 1-7): A longitudinally curved support rail (11) for supporting a moving drive chain assembly (9) at the base of a spiral conveyor belt (1)(Fig. 1-3), the drive chain assembly (9) driving a bottom tier of the spiral conveyor belt (1) while being supported by the support rail (11), the support rail (11) comprising: (a) an upright web section (annotated Fig. 6 below) having a thickness, a top edge (annotated Fig. 6 below) and a bottom edge (annotated Fig. 6 below); and (b) a drive chain assembly support flange (annotated Fig. 6 below) cantilevered laterally outwardly from the web section at an elevation along the height of the web section intermediate the top and bottom edges of the web section (annotated Fig. 6 below), the cantilevered support flange (annotated Fig. 6 below) extending laterally from the web section to a location beyond the drive chain assembly (9) to define a support ledge (annotated Fig. 6 below) for receiving and supporting the drive chain assembly (9) for travel along the support rail (11) (annotated Fig. 6 below).
Olsson’s cantilevered support flange extends laterally from an upright web section (annotated Fig. 6 below) to a location beyond at least a portion of the drive chain assembly (9) to support the drive chain assembly and facilitate displacement of the chain along the support. 
Regarding claim 2, Olsson teaches the elements of claim 1, as stated above. Olsson further teaches (Fig. 1-7): an integral guide rim section (side flange 39) projecting from the web section (annotated Fig. 6 below) in a direction opposite to the direction that the support flange extends from the web section (annotated Fig. 6 below), the guide rim section shaped to support a guide strip (40) interposed between the guide rim section (39) and drive link spacer columns (link roller 22) of the drive chain assembly (9).
Regarding claim 3, Olsson teaches the elements of claim 2, as stated above. Olsson further teaches (Fig. 1-7): the thickness of the web section (annotated Fig. 6 below) of the support rail (11) is reduced in the vicinity of the guide rim section (39) (annotated Fig. 6 below). 
Regarding claim 5, Olsson teaches the elements of claim 1, as stated above. Olsson further teaches (Fig. 1-7): a guide rim section (39) is configured to fasten a guide strip (40) to the guide rim section (39).
Regarding claim 6, Olsson teaches the elements of claim 1, as stated above. Olsson further teaches (Fig. 1-7): the top edge (annotated Fig. 6 below) of the web section is slanted toward the drive chain assembly support flange (annotated Fig. 6 below). 
Regarding claim 7, Olsson teaches the elements of claim 1, as stated above. Olsson further teaches (Fig. 1-7): the support ledge (annotated Fig. 6 below) of drive chain assembly support flange extends substantially horizontally from the web portion of the support rail (11). 
Regarding claim 14, Olsson teaches the elements of claim 1, as stated above. Olsson further teaches (Fig. 1-7): the upright web section (annotated Fig. 6 below) and the cantilevered support flange (annotated Fig. 6 below) composed of a unity structure.
Regarding claim 16, Olsson teaches the elements of claim 1, as stated above. Olsson further teaches (Fig. 1-7): the upright web section and the cantilevered support flange composed of a singular, unitary extruded, roll formed and/or stamped structure (annotated Fig. 6 below).


    PNG
    media_image1.png
    385
    410
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US 4,899,871 A), in view of Damkjaer et al. (US 6,237,750 B1).
Regarding claim 11, Olsson teaches the elements of claim 1, as stated above. Olsson further teaches (Fig. 1-7): the support rail (11) is formed in longitudinally extending, curved sections and forms a unitary, continuous, curved support rail (11)(Fig. 4-5), but does not explicitly teach that the adjacent ends of the curved sections welded together without hardware members for assembling the support rail.
However, Damkjaer teaches (Fig. 1-3): “All of the parts in the known conveyor belts are normally made of steel and are assembled by welding of the individual parts in the formation of a chain link” (col. 1, lines 16-20). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Olsson to weld the adjacent ends of the support rail together without hardware members, as taught by Damkjaer, to ensure they can “support the overlying parts of the belt when operating in a helical plant” (col. 1, lines 16-20).
Regarding claim 12, Olsson and Damkjaer teach the elements of claim 11, as stated above. Olsson discloses the claimed invention except for the section of the support rail is formed in lengths of from 2.6 to 3.9 meters in length.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide sections of the rail that are 2.6-2.9 meters in length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Additionally, modifying the length of the support rail sections will ensure adequate support for different types of loads and reduce the need to transport larger parts for assembly.
Regarding claim 15, Olsson teaches the elements of claim 14, as stated above. Olsson further teaches (Fig. 1-7): the support rail (11) is formed in longitudinally extending, curved sections and forms a unitary, continuous, curved support rail (11)(Fig. 4-5), but does not explicitly teach that the adjacent ends of the curved sections welded together without hardware members for assembling the support rail.
However, Damkjaer teaches (Fig. 1-3): “All of the parts in the known conveyor belts are normally made of steel and are assembled by welding of the individual parts in the formation of a chain link” (col. 1, lines 16-20). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Olsson to weld the adjacent ends of the support rail together without hardware members, as taught by Damkjaer, to ensure they can “support the overlying parts of the belt when operating in a helical plant” (col. 1, lines 16-20).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US 4,899,871 A), in view of Sanchez et al. (US 7,513,358 B2).
Regarding claim 13, Olsson teaches the elements of claim 1, as stated above. Olsson does not explicitly teach a catch trough extending along the support rail at a location beneath the drive chain assembly support flange. 
However, Sanchez teaches (Fig. 13): a catch trough (drip tray 17) extending along the support rail (22) at a location beneath the drive chain assembly (20). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Olsson to include a catch trough extending along the support rail, as taught by Sanchez, to “catch liquids or lubrication that drips from the conveyor” (col. 3, lines 50-51).


Allowable Subject Matter
Claims 4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, the prior art fails to teach that the guide rim section (39) projects laterally from the web section of the support rail (11) a distance coinciding with the envelope of the web section of the support rail that has not been reduced in thickness. While Olsson teaches (Fig. 1-7): a guide rim section (39) projects laterally from the web section of the support rail (11), the examiner finds no obvious reason to modify a distance of the projection such that the distance coincides with an envelope of the web section of that support rail that has not been reduced in thickness. Such a modification would require improper hindsight reasoning. 
Regarding claim 8, the prior art fails to teach an upwardly extended groove formed in the underside of the drive chain assembly support flange near the distal edge of the chain support flange. While Olsson teaches (Fig. 1-7): the drive chain assembly support flange (annotated Fig. 6 below) defining the underside and a distal edge (Fig. 6), the examiner finds no obvious reason to modify the support flange (annotated Fig. 6 below) to include an upwardly extended groove near the distal edge of the chain support flange. Such a modification would require improper hindsight reasoning. 
Regarding claim 9 and its depending claim 10, the prior art fails to teach an outer edge extending downwardly from the upper support ledge (annotated Fig. 6 below) a distance greater than the thickness of the adjacent section of the drive chain assembly support flange. While Olsson further teaches (Fig. 1-7): the drive chain assembly support flange (annotated Fig. 6 below) defining the outer edge distal from the upright web section (annotated Fig. 6 below), the examiner finds no obvious reason to modify the outer edge of the support flange such that it extends downwardly from the upper support ledge a distance greater than the thickness of an adjacent section of the support flange. Such a modification would require improper hindsight reasoning. 

    PNG
    media_image1.png
    385
    410
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-4565282-A: teaches (Fig. 1-5): A longitudinally curved support rail (10, 11) for supporting a moving drive chain assembly (12, 13)(Fig. 4) at the base of a spiral conveyor belt (1)(Fig. 1-2), the drive chain assembly driving a bottom tier (Fig. 4) of the spiral conveyor belt (1) while being supported by the support rail (10, 11), the support rail (10,11) comprising: (a) an upright web section having a thickness, a top edge and a bottom edge; and (b) a drive chain assembly support flange cantilevered laterally outwardly from the web section at an elevation along the height of the web section intermediate the top and bottom edges of the web section, the cantilevered support flange extending laterally from the web section to a location beyond the drive chain assembly (12, 13) to define a support ledge for receiving and supporting the drive chain assembly for travel along the support rail (10, 11).
US-4850475-A: Teaches a conveyor belts in a spiral pattern; wherein the equipment may be installed at a side by welding and bolting the various frame members together. 
US-5038925-A: Teaches upright web section 154 with a thickness, a top edge, and a bottom edge. A drive chain assembly support flange 150, 152 cantilevered laterally outwardly from the web section at an elevation along the height of the web section intermediate the top and bottom edges of the web section, the cantilevered support flange extending laterally from the web section 154 to a location beyond the drive chain assembly to define a support ledge for receiving and supporting the drive chain assembly for travel along the support rail. 
US-5682975-A: Teaches the device including a plurality of roller assemblies (18) disposed around the outer edge region of the belt (16), each roller assembly (18) having a pair of roller members (20) engaged with upper and lower trackways (22, 24); each trackway has an upper part and a lower part b, against which the upper and lower roller member (20) of each pair engage.
US-6796418-B1: Teaches a helical or "spiral" conveyor belt system is retrofitted with further belt supports, added between existing belt supports, when needed for heavier loading, preferably without removing the belt from the spiral support structure; U-shaped wear strip, preferably continuous, is placed down over the metal rails after assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617